PER CURIAM.
After the reconsideration required by our opinion in Uro-Care v. Montford, 767 So.2d 466 (Fla. 3d DCA 1999), the trial judge again denied Uro-Care’s application for a temporary injunction enforcing the terms of a non-competitive agreement with Dr. Montford. On this second appeal, we find no abuse of the trial court’s discretion in denying temporary injunctive relief under the pertinent standards. Anich Industries, Inc. v. Raney, 751 So.2d 767 (Fla. 5th DCA 2000); Cordis Corp. v. Prooslin, 482 So.2d 486 (Fla. 3d DCA 1986). See Bradley v. Health Coalition, Inc., 687 So.2d 329 (Fla. 3d DCA 1997); Harrison v. Palm Harbor MRI, Inc., 703 So.2d 1117 (Fla. 2d DCA 1997); Cajun & Grill of America, Inc. v. Jet Int’l Cuisine, Inc., 646 So.2d 801 (Fla. 3d DCA 1994); 3299 N. Fed. Highway, Inc. v. Board of County Comm’rs of Broward County, 646 So.2d 215 (Fla. 4th DCA 1994), review dismissed, 699 So.2d 690 (Fla.1997); Florida High School Activities Association, Inc. v. Adderly, 574 So.2d 158 (Fla. 4th DCA 1990); Langford v. Rotech Oxygen & Medical Equip., Inc., 541 So.2d 1267 (Fla. 5th DCA 1989).
Affirmed.